                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

JENNIFER E. KNIGHT, ET. AL.                                    CIVIL ACTION

VERSUS                                                         NO. 18-9421

HUNTINGTON INGALLS                                             SECTION: “B”(4)
INCORPORATED, ET. AL.

                           ORDER AND REASONS

      Before the Court are plaintiffs Jennifer Knight and Wayne

Knight’s Motion to Sever Claims and Remand (Rec. Doc. 33) and

defendants Huntington Ingalls Incorporated, Albert L. Bossier,

Jr., and Lamorak Insurance Company’s (“Avondale Interests” or

“Defendants”)      Memorandum    in       Opposition     (Rec.     Doc.      65).

Accordingly,

      IT IS ORDERED that the motion to sever and remand is DISMISSED

WITHOUT PREJUDICE to allow further discovery and consideration of

possible summary judgment motions.

      Also before the Court are petitioners-in-intervention Michael

Knight and Debra Knight Houston’s (“Intervenors”) Motion to Remand

or,   in   the   Alternative,   for   Abstention       (Rec.    Doc.   36)   and

defendants Huntington Ingalls Incorporated, Albert L. Bossier,

Jr., and Lamorak Insurance Company’s (“Avondale Interests” or

“Defendants”)      Memorandum    in       Opposition    (Rec.      Doc.      59).

Accordingly,




                                      1
       IT IS ORDERED that the motion to remand or for abstention is

DISMISSED     WITHOUT   PREJUDICE          to    allow    further      discovery   and

consideration of posssible summary judgment motions.

FACTS AND PROCEDURAL HISTORY

       Plaintiffs are relatives of decedent, of Wayne A. Knight. See

Rec. Doc. 33-1 at 2. Specifically, Jennifer Knight is the surviving

spouse of Wayne A. Knight. See id. Wayne Knight is a surviving

child of Wayne A. Knight. See id. Petitioners-in-Intervention,

Michael Knight and Debra Knight Houston are also surviving children

of   Wayne    A.   Knight.    See    id.        Plaintiffs     filed    suit   against

defendants and others on March 30, 2017 in state court. See Rec.

Doc. 65 at 9; see also Rec. Doc. 33-1 at 2. Plaintiffs allege that

Wayne A. Knight was diagnosed with mesothelioma as a result of

exposure to asbestos during his employment at Avondale Shipyard

from   1967   to   1982.     See    Rec.    Doc.     65   at   9.   Petitioners-in-

Intervention filed a petition on August 30, 2018. See Rec. Doc.

33-1 at 2. Defendants filed a notice of removal on October 10,

2018. See id.

       On November 9, 2018, plaintiffs filed a motion to sever claims

and remand. See Rec. Doc. 33. On December 14, 2018, defendants

filed a memorandum in opposition. See Rec. Doc. 65.

       On November 9, 2018, intervenors filed a motion to remand or,

in the alternative, abstain. See Rec. Doc. 36. On December 7, 2018,

defendants filed a memorandum in opposition. See Rec. Doc. 59.

                                            2
LAW AND ANALYSIS

     Federal courts are courts of limited jurisdiction. See Orlean

Shoring, LLC v. Patterson, 2011 U.S. Dist. LEXIS 36105 *1, *6 (E.D.

La. 2011). A federal district court also has jurisdiction over a

removed action if it is a civil action that is commenced in a State

court and against the United States or any agency thereof in an

official or individual capacity, for or relating to any act under

color of such office. See 28 U.S.C. § 1442(a)(1). The removing

party has the burden to establish the existence of jurisdiction.

See Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th

Cir. 1998). “To determine whether jurisdiction is present for

removal, [courts] consider the claims in the state court petition

as they existed at the time of removal.” Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). “Any

ambiguities are construed against removal because the removal

statute should be strictly construed in favor of remand.” Id.

     In any civil action of which a district court has original

jurisdiction, it shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or

controversy.   See   28   U.S.C.   §   1367(a).   “Such   supplemental

jurisdiction shall include claims that involve the joinder or

intervention of additional parties.” Id.




                                   3
     In addition to having discretion to exercise supplemental

jurisdiction, a district court also has discretion to stay federal

actions where there is a parallel suit pending in state court and

exceptional       circumstances      exist.   See     Colorado     River     Water

Conservation Dist. v. United Sates, 96 S. Ct 1236 (1976). To

establish whether exceptional circumstances exist, a court must

analyze six factors:(1) assumption by either court of jurisdiction

over a re; (2) relative inconvenience of the forums; (3) avoidance

of piecemeal litigation; (4) the order in which jurisdiction was

obtained by the concurrent forums; (5) to what extent federal law

provides the rules of decision on the merits; and (6) the adequacy

of the state proceedings in protecting the rights of the party

invoking federal jurisdiction. See Stewart v. Heritage Ins. Co.,

438 F.3d 488, 491 (5th Cir. 2006).

     Pursuant to 28 U.S.C. § 1442(a)(1), the Federal Officer

Removal Statute, removal is proper if a defendant can establish

four elements. See Legendre v. Huntington Ingalls, Inc., 885 F.3d

398, 400 (5th Cir. 2018)(stating that federal officer removal is

unlike    other    removal   doctrines      because   it   is    not     narrow    or

limited). Specifically, a removing defendant must show: (1) that

it is a person within the meaning of the statute; (2) that it has

a colorable federal defense; (3) that it acted pursuant to a

federal officer’s directions; and (4) that a causal nexus exists

between    its    actions    under   color    of    federal     office    and     the

                                        4
plaintiff’s claims. See id. There is no dispute as to the first

element as both parties agree Avondale is a person within the

meaning of the statute. See Rec. Doc. 33-1 at 5; Rec. Doc. 65 at

20.

      Defendants argues this case was properly removed under the

Federal Officer Removal Statute. See Rec. Doc. 65 at 18. Arguably,

Avondale meets each of the four requisite elements. Specifcally,

plaintiff concedes that the first element is met; Avondale believes

it    has   colorable   federal   defenses     under   Boyle   v.    United

Technologies Corp., 487 U.S. 500 (1988) and the Longshore and

Harbor Workers’ Compensation Act; that it acted under the color of

federal office when building federal vessels; and intervenors’

strict liability claim satisfies the causal nexus requirement. See

id. at 20-40.

      In regard to severance, defendants argue there is no legal

basis to do so. See id. at 14. Defendants contend that the Court

should exercise supplemental jurisdiction over all claims asserted

by plaintiffs and Intervenors. See id. at 40. It submits that it

is in the best interest of judicial efficiency. See id. at 42.

      Plaintiffs   argue   that   Avondale’s    removal   under     the   the

Federal Officer Removal Statute was improper because, in part, the

statute is inapplicable to the state law claims. See Rec. Doc. 33-

1 at 4. Alternatively, plaintiffs argue Avondale only meets the

first element. See id. at 5. As to the other three elements,

                                    5
respectively, plaintiffs contend Avondale cannot show a unique

federal interest; cannot present any evidence the Navy limited

Avondale’s actions in implementing control to reduce exposure to

asbestos;      or    prove   a     casual    nexus   between     Wayne   A.    Knight’s

injuries and Avondale’s failure to warn. See id. at 8, 9-11, 14.

Plaintiffs ask the Court to sever their claims because they sound

completely in state law negligence but fail to analyze relevant

substantive law. See Rec. Doc. 33; see also E. Cornell Malone Corp.

v. Sisters of the Holy Family, 922 F. Supp. 2d 550, 561 (E. D. La.

2013)(stating that motions to sever are governed by Federal Rule

of Civil Procedure 21). Plaintiffs ask the Court to decline to

exercise supplemental jurisdiction over the claims here because

plaintiffs’         state    law    claims       substantially    predominate      over

intervenors’ single strict liability claim. See Rec. Doc. 33-1 at

16. Plaintiffs blatantly state they took action to avoid litigation

in this forum. See id. at 19.

      Despite       plaintiffs       contention      against     pursuit   of    strict

liability claims, the Court finds that their pleadings indicate

otherwise. There does not appear to be any effort by plaintiffs to

formally dismiss or otherwise affirmatively waive rights in that

regards, and we are not suggesting any. At this juncture, it

appears premature on the present record to find basis for severance

or   remand.    Plaintiff’s         motion    to    sever   claims   and      remand   is

therefore dismissed without prejudice.

                                             6
     In regard to abstention, defendants argue that intervenors

offer a broad pre-removal disclaimer that cannot defeat their basis

for removal. See Rec. Doc. 59 at 34-37 citing to Siders v. 20th

Century Glove Corp. of Texas, No. 15-13278, 2016 WL 1733473, at *4

(S.D. W. VA. 2016). Intervenors’ strict liability claims are

clearly expressed in their Petition and support removal. See id.

at 40-42 citing to Melancon v. Lamorak Ins. Co., No. 18-30113,

2018 WL 36125434, at *2 (5th Cir. 2018). Because Avondale removed

the entire case, there is no longer a state court action pending,

eliminating the possibility of a parallel suit. Therefore, the

Colorado River Abstention Doctrine appears inapplicable here.

     Intervenors argue they disclaimed any cause of action or

recovery for injuries resulting from exposure to asbestos dust

caused by a party under direction of an officer of the United

States. See Rec. Doc. 36-1 at 3. Accordingly, they seek remand.

See id. Intervenors rely mainly on Wilde v. Huntington Ingalls,

616 F. App’x 710, 715 (5th Cir. 2015) which recognizes post-removal

disclaimers.

     Intervenors   contend   that       without   the   disclaimer,   their

allegations do not support federal officer removal. See id. at 6.

They argue Avondale failed to use asbestos safely, causing a

defective condition at its shipyard. See id. at 7. They argue

against a causal nexus between Avondale’s handling of asbestos and

Wayne A. Knight’s contraction of mesothelioma, which is the fourth

                                    7
element necessary to establish proper removal under the Federal

Officer Removal Statute. See id. at 8.

      In the alternative, intervenors seek remand and abstention

because they share an indivisible interest with plaintiffs in the

survival    action.      They   conclude    the   existence   of   exceptional

circumstances as two of the six Colorado River factors weigh in

favor of abstention. See id. at 8-11; see also Colorado, 96 S. Ct

at 1236; Stewart, 438 F.3d at 491.

      As found above, remand and severance do not appear warranted

at   this   stage   on    the   present     record.   For   similar     reasons,

abstention at this stage is unwarranted. Intervenors’ motion to

remand, or in the alternative, for abstention is dismissed without

prejudice.     Further      discovery       and   consideration    of   possible

summary judgment motions would allow parties to build a better

record for later consideration of above issues.

      New Orleans, Louisiana, this 30th day of May, 2019.




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                        8
